F. A. Koppe was found guilty of embezzlement by a jury at trial of the case in the Hocking Common Pleas.
It appears that Koppe as mayor of Logan collected certain moneys from fines, licenses, etc. and failed to turn the full amount collected over to the Treasurer on the first day of the following month as provided by statute.
There was no evidence showing an actual appropriation of the money which it is claimed is necessary in addition to the intent to appropriate money because the intent without the act is no crime.
Koppe in the Supreme Court contends:
1. That the court erred in refusing to direct a verdict in his favor on the ground that there was no evidence to disclose appropriation.
2. That the court erred in charging the jury concerning a prima facie case because the mayor’s immediate payment of the sum found to be due would preclude the possibility of a prima facie case.
3. The court erred in submitting the question to the jury of whether or not the mayor failed to pay all moneys as provided by statute.